Blandford, J.
Where a motion for a new trial was made on the-ground that the case was tried and judgment rendered against the defendant when he was absent from court by leave of the presiding judge- and had a good defense, and where the judge denied that he was under leave of absence, but inasmuch as something had passed between the defendant and the judge as to leave of absence, and the latter thought that the former might have misunderstood him and have believed that he had leave of absence, and that thereby injustice might have been done him, by trying the case and rendering judgment while he was absent there was no abuse of discretion in granting a new: trial-Code, §3718.
Judgment affirmed.